Title: To Thomas Jefferson from John Davis, 20 May 1808
From: Davis, John
To: Jefferson, Thomas


                  
                     Sir,
                     Petersburg, Virginia May 20, 1808.
                  
                  My experience of your humanity & condescension emboldens me to entreat your Subscription to my second Indian Tale, for the publication of which I have issued Proposals.
                  I am, Sir, With perfect respect, Your most obedient Servant,
                  
                     John Davis.
                  
               